DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 17 and 53 were amended, claim 52 was canceled, and claims 54-58 were newly added in the response filed on 8/24/2022. Claims 17-19, 21, and 53-58 are currently pending and under examination.
Response to Amendments/Arguments filed on 8/24/2022
	Claim 52 was canceled and its limitations were incorporated into independent claim 17.  Therefore, the following rejections in the OA dated 5/24/2022 are withdrawn because they did not teach or render obvious the limitations of claim 52:
	i) the non-statutory double patenting rejection of claims 17, 18, and 21 as being unpatentable over claims 1-25 of US 11236040 (see p. 6-7);
	ii) the provisional non-statutory double patenting rejection of claims 17-19 and 21 as being unpatentable over claims 1-13 and 15-25 of co-pending application no. 16/554972 (see p. 8);
	iii) the provisional non-statutory double patenting rejection of claims 17-19 and 21 as being unpatentable over claims 1-32 of co-pending application no. 17/304041 (see p. 9);
	iv) the provisional non-statutory double patenting rejection of claims 17-19 and 21 as being unpatentable over claims 1-20 of co-pending application no. 17/650106 (see p. 10-11);
	v) the 35 USC 102(a)(1) rejection of claims 17-19 and 21 as being anticipated by Kimura (JPS6259602) (see p. 12-13);
	vi) the 35 USC 102(a)(1) rejection of claim 17 as being anticipated by Morinaga (WO 2009/153209) (see p. 13-14); and
	vii) the 35 USC 103 rejection of claims 17-19 as being unpatentable over Morinaga (WO 2009/153209) (see p. 14-17).
	Regarding the 35 USC 103 rejection of claims 17-19, 21, 52, and 53 as being unpatentable over Schaper (US 4166894), see p. 17-22 of the OA dated 5/24/2022, the Applicant has further narrowed the structure from claim 52, now in independent claim 17, to one wherein n is at least 1.  Therefore, the smallest polyamine that can be used to prepare the compound is diethylenetriamine.  Schaper only contemplates the use of compounds based on ethylene diamine.  See col. 6, line 58-col. 7, line 8 and the examples.  Schaper does not teach or suggest producing the new genus of compounds.  Therefore, the rejection is withdrawn.
	Also see p. 5-8 of the response with respect to the Applicant’s arguments regarding the 35 USC 102 and 35 USC 103 rejections of record.
	The Applicant’s arguments regarding the following outstanding non-statutory double patenting rejections of record of the OA dated 5/24/2022 have been fully considered and they are persuasive. 
	1) claims 17-19, 21, 52, and 53 as being unpatentable over claims 1-24 of US 11084974 (‘974) (see p. 4-5);
	2) claims 17-19, 21, 52, and 53 as being unpatentable over claims 1-24 of US 11058111 (‘111) (see p. 5-6);
	3) claims 17-19, 21, 52, and 53 as being unpatentable over claims 1-24 of US 11292734 (‘734) (see p. 7-8);
	4) claims 17-19, 21, 52, and 53 as being provisionally unpatentable over claims 25-44 of co-pending application no. 17/305069 (‘069) (see p. 10); and 
	5) claims 17-19, 21, 52, and 53 as being provisionally unpatentable over claims 1-19 of co-pending application no. 17/652728 (‘728) (see p. 11-12).
	Regarding rejections 1-3), the Applicant argues the following (see p. 8-11):

    PNG
    media_image1.png
    356
    796
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    276
    799
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    402
    783
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    443
    795
    media_image4.png
    Greyscale

	These arguments have been fully considered and they are persuasive.  Though the claims in the ‘974, ‘111, and ‘734 patent, and the ‘069 and ‘728 co-pending applications, recite that the compounds used in the methods and compositions are derived from the claimed process, the claimed process is only recited as a product-by-process limitation.  See MPEP 2113. Therefore, all the remaining non-statutory rejections are withdrawn.  
	New Claim Rejections - 35 USC § 112(b)-Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19, 21, and 53-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 17 was amended to limit the multiple charged cationic compound to one of the following formula: 

    PNG
    media_image5.png
    370
    644
    media_image5.png
    Greyscale
  However, the polyamine and activated olefin Markush groups recited at the beginning of the claim recite options that do not appear to be capable of producing compounds of the claimed structure. For example, see the options “tris(2-aminoethyl)amine” and “polyetheramine” in the polyamine Markush group and all of the options except for APTAC in the activated olefin Markush group.  Therefore, the claim is confusing because most of the reactants won’t produce the claimed product.  
	Claim 58 recites that “the multiple charged cationic compound is stable for a period of between about 1 hour to about 2 years”.  It is unclear how the stability is measured.  When stability is mentioned in the specification, it only appears to refer to the stability of the compounds in a composition for breaking reverse emulsions comprising at least a carrier solvent.  See p. 60 and examples and Tables on p. 73-77. In view of this, claim 58 appears to be missing a limitation.  The stability of the isolated compounds does not appear to have been assessed.  
	All other claims not specifically mentioned are rejected for depending on an indefinite claim and failing to cure the deficiency.
Subject Matter Free from the Prior Art
Claims 17-19, 21, and 53-58 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art to the claimed process are the references employed in the prior art rejections in the OA dated 5/24/2022.  For the reasons recited above they do not teach or suggest the claimed process.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622